Citation Nr: 1822444	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for residuals of acne, pit scarring.

2. Entitlement to an initial compensable rating for osteophyte compleses at C5-C6 and C6-C7 (cervical spine disability).

3. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the upper left extremity.

4. Entitlement to a rating in excess of 20 percent for mild inferior left shoulder dislocation (left shoulder disability).  

5. Entitlement to service connection for a liver disorder, to include as secondary to acne, pit scarring.

6. Entitlement to service connection for a left foot disorder.
7. Whether the severance of service connection for status post bilateral corneal refractive surgery with dry eye syndrome was proper and, if not, whether an initial compensable rating is warranted.

8. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety associated with PTSD, and major depression.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013, October 2014, August 2015, April 2017, and September 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In his initial claim, the Veteran characterized the disability for which he is currently seeking service connection as a left foot condition.  However, the May 2000 service treatment record (STR) that he asserts reflects treatment for a left foot condition documents both ecchymosis of the lateral left foot and a final diagnosis of a bruised left ankle, and his post-service treatment records document complaints of pain in both his ankle and the joint of his foot.  In view of the foregoing evidence, and as the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized the Veteran's claim as entitlement to service connection for a left foot/ankle condition.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)).  

In the same vein, the Board recognizes that the Veteran has filed for service connection for several psychiatric disorders, including PTSD, anxiety, and major depressive disorder.  The Board will expand the claim as one more generally for an acquired psychiatric disorder and examine the various disorders that the Veteran is claiming under that banner.  See Clemons, supra.

In May 2017, the RO increased the Veteran's acne pit scarring rating to 60 percent, effective June 2, 2013 and in September 2017, the RO increased the Veteran's left shoulder rating to 20 percent, effective April 9, 2015.  As these rating increases do not represent a full grant of the benefit sought, the issues of entitlement to increased ratings for these disabilities remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

When last on appeal, a claim for an increased rating for status post refractive surgery with dry eye syndrome was before the Board.  However, service connection for the condition has since been severed via an April 2017 rating decision.  Thus, the Board has recharacterized the issue as one of whether the severance of service connection was proper and, if not, whether an increased rating is warranted.  See 38 C.F.R. § 3.400(o)(1).

Also, since the Board issued its prior remand, the RO granted service connection for a left ankle condition in a December 2017 rating decision.  This issue no longer remains on appeal as the full benefit sought has been granted.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  However, the related issue of entitlement to service connection for a left foot disorder remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of an increased rating for a left shoulder disability, the propriety of the severance of service connection for status post bilateral corneal refractive surgery, and entitlement to service connection for a liver disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran's acne, pit scarring covers at least 40 percent of the head, neck, and face, but does not result in disfigurement of the face.

2. The Veteran's cervical spine disability results in pain, but not decreased range of motion or result in other symptoms.

3. The Veteran's left upper extremity symptoms are wholly sensory and do not result in more than mild impairment.

4. The Veteran's left foot symptoms may be related to a left ankle injury during service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 60 percent for acne, pit scarring have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7800, 7806 (2017).

2. The criteria for an initial 10 percent rating, but no higher, for a cervical spine disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

3. The criteria for an initial rating in excess of 20 percent for left upper extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124, 4.124a, DC 8710 (2017).

4. The criteria for service connection for residuals of a left foot injury, identified as pes cavus and plantar fasciitis, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Ratings

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Acne

The Veteran is currently in receipt of a 60 percent rating for his acne pit scarring for the entire claims period under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  The 60 percent criteria under this rating are: more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Under DC 7800, an 80 percent rating is available where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.

The Veteran was afforded a VA examination of his acne in May 2014.  The examiner that the Veteran had used Accutane in the past to treat his acne, but at the time of the examination used topical medication.  An absence of scarring or disfigurement to the head, neck, and face was noted.  The acne pit scarring was said to affect 40 percent or more of the face and neck. No characteristics of disfigurement were noted.  Additionally, the Veteran was noted to have some residual mild elevation of liver enzymes.

As a result of the findings of the VA examination, the Board finds a 60 percent rating for acne pit scarring is warranted.  There is no indication of facial disfigurement as outlined by DC 7800.  Further, while the pit scarring covers a good portion of the head, neck, and face, there is no indication that facial features or sense organs are affected.  Thus, a 60 percent rating, but no higher, is warranted.  The Veteran's liver symptoms will be discussed below in relation to the service connection claim now before the Board.

Cervical Spine

To the extent relevant for the cervical spine, the General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but less than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion to greater than 30 degrees but less than 45 degrees; combined range of motion greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height.

In June 2015, the Veteran's private physician submitted a letter indicating that the Veteran needs an ergonomic chair with neck rest/support as well as keyboard wrist supports and a neutral keyboard for proper alignment of his spine.

In September 2015, the Veteran was afforded a VA examination of his cervical spine disability.  Lack of neck pain was reported.  Forward flexion, extension, and right and left later flexion were to 45 degrees.  Right and left lateral rotation were to 80 degrees.  There was no evidence of pain with weight bearing.  No additional loss of range of motion was noted on repetition.  There was no indication of flare-ups.  Gait was normal, and an absence of muscle spasms were noted.

The examiner stated that she was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability over time because there were no range of motion changes with repeated movements at the examination.  Further, the record appears silent as to any report regarding additional function limitation on repetitive movement from the Veteran during this period.  Thus, the Board accepts this rationale for her conclusion that she could not give an opinion on this matter.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Board finds that a 10 percent rating is warranted.  Although there was no decrease in range of motion found on examination, including on repetition, there were indications of pain on examination.  While the pain was reported in the left shoulder and radiating pain, this pain is said to emanate from the cervical spine, so the Board will granted a 10 percent rating.  38 C.F.R. § 4.59; Sowers v. McDonald, 27 Vet. App. 472 (2016); see also Mittleider v. West, 11 Vet. App. 181 (1998).  However, there is no further symptomatology indicating that a rating in excess of 10 percent is warranted.

Left Upper Extremity Radiculopathy

The Veteran is claiming that the 20 percent rating for left upper extremity radiculopathy does not reflect the severity of his symptoms.

As noted above, in conjunction with the Veteran's low back disability, the Board will also determine the rating for upper left extremity radiculopathy, which was rated under DC 8710 for neuralgia in the upper radicular group of peripheral nerves.  

Because the Veteran is right-hand dominate, the applicable ratings under DC 8510, a 60 percent rating for complete paralysis of the shoulder and elbow with movements lost or severely affected, hand and wrist movements not affected; a 40 percent rating for severe incomplete paralysis; a 30 percent rating for moderate incomplete paralysis; and a 20 percent rating for mild incomplete paralysis.  

Under 38 C.F.R. § 4.124, neuralgia, characterized usually by a dull and intermittent pain is to be rated on the same scale as impairment of the identified nerve, with a maximum equal to moderate incomplete paralysis.  Thus, in this case, 30 percent would be the maximum rating.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In August 2014, the Veteran was afforded a VA examination of his peripheral nerves.  A December 2013 VA treatment record noting intermittent left hand paresthesias was noted.  The Veteran described some sensation of arm weakness, depending more on the unaffected right arm, and numbness and tingling going down to his fingers.  On examination, the Veteran reported moderate left arm constant pain, parethesias, and numbness.  There was no loss in muscle strength or muscle atrophy.  Testing revealed normal reflexes and sensing in the left arm.  There was a positive Tinel's test on the left arm.  The Veteran wore a left wrist brace nightly.

In June 2015, the Veteran's private physician submitted a letter indicating that the Veteran needs an ergonomic chair with neck rest/support as well as keyboard wrist supports and a neutral keyboard for proper alignment of his spine.

As part of the September 2015 cervical spine examination, the Veteran reported left arm symptoms with activity and during sleep.  Moderate paresthesias and numbness in the left arm were noted and the examiner noted moderate radiculopathy in the left upper extremity.  Mild incomplete paralysis of the median nerve was noted.  

In July 2016, the Veteran submitted Family Medical Leave Act (FMLA) paperwork that indicated that he was totally unable to work because of his left arm and shoulder pain.  In July 2016, the Veteran submitted a disability benefit questionnaire (DBQ) completed by his private physician.  Therein moderate intermittent pain as well as altered sensation and weakness were noted.  It appears that the Veteran had an operation on his left elbow in July 2016.

Overall, the Board agrees that a 20 percent rating is warranted.  The Veteran's symptoms of radicular pain in the left upper extremity are largely subjective and described by the Veteran as either mild or moderate in nature.  Sensory and reflex testing did not show any deviations from normal.  Although the Tinel's test was positive in the left arm, this reflects the Veteran's reports of pain, but does not indicate more than mild incomplete paralysis of the affected nerves.  

The records from the summer of 2016 pertaining to the Veteran's left arm and use of FMLA leave are in relation to a July 2016 surgery.  This does not represent a worsening of his condition or more than mild symptoms.  Rather, the Veteran underwent a surgery and needed to limit use of his left arm and FMLA leave was taken so that the arm could heal.  The Veteran should apply for a temporary total rating if a higher rating is warranted for his period of recovery.

As a result, the Board finds that the 20 percent rating assigned for mild incomplete paralysis is proper, and higher ratings are denied.

II. Service connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection is also available for disorders that have been caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Left Foot

The Veteran is claiming service connection for his left foot symptoms, including pain, as a result of an in-service injury.  As noted below, current diagnoses of pes cavus and plantar fasciitis have been noted.  The only issue left to resolve is whether these identified residuals of the injury are related to service or were caused or aggravated by the service-connected left ankle condition.

When last before the Board, the Board remanded the claim for service connection for a left foot disorder.  Since then service connection for a left ankle condition has been granted.  On remand, an examination was conducted in May 2017.  The examiner found that the Veteran had residuals including pain in the lateral left foot on prolonged walking.  No diagnosis was given.

In September 2017, the RO asked for clarification.  The examiner noted diagnoses from 2014 for pes cavus and plantar fasciitis.  She opined that current symptomatology related to the in-service injury, especially in the left foot because weakened ankle joints could lead to plantar fasciitis.

Based on the September 2017 examiner's opinion, the Board finds that service connection for residuals of a left ankle injury, noted as pes cavus and plantar fasciitis were caused or aggravated by the Veteran's service-connected left ankle condition.  Thus, service connection is granted.



ORDER

An initial rating in excess of 60 percent for acne, pit scarring is denied.

An initial 10 percent rating for a cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for left upper extremity radiculopathy is denied.

Service connection for residuals of a left ankle injury, identified as pes cavus and plantar fasciitis, is granted.


REMAND

Left Shoulder

On March 28, 2018, the RO requested that a shoulder/arm examination be conducted in connection with a claim for service connection for tendinosis.  The Board, as a practical matter, will allow for that examination to be conducted before adjudicating the claim as the examination report will soon be part of the record and may provide additional details about the nature and severity of the Veteran's disability.  Notably, the report may shed more light on the functional limitations other than range of motion, such a crepitus, noted in the March 2017 and how such symptoms should be rated, if at all, given the Veteran's overall disability picture.

Liver Disorder

VA treatment records note that the Veteran has elevated liver enzymes.  He claims that this was caused by his acne during service, which was treated with Accutane.  The Veteran is currently service connected for acne residuals.  As a result, the Board considers the current diagnosis element of service connection to have been met.  See Saunders v. Wilkie, No. 2017-1466 (Fed. Cir. April 3, 2018).

A medical opinion was obtained in conjunction with the VA examination of his liver in May 2017.  The examiner noted that liver disease is one of the rare effects of Accutane.  The examiner, however, attributed the Veteran's elevated liver enzyme levels to his course of statin medication because Accutane was discontinued more than 10 years prior to the examination.  

While the Board does not necessarily find fault with the answer given, the RO asked the wrong question when it asked for an opinion regarding direct service connection.  Rather, a medical opinion as to whether it is at least as likely as not that the Veteran's acne (and use of Accutane) caused or aggravated his liver disorder should be obtained.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Manlincon Issues

The Veteran's claims for service connection for an acquired psychiatric disorder were denied in a September 2017 rating decision.  In October 2017, he noted disagreement with the denials.  Although he has filed a Form 9, typically completed by those appealing a claim to the Board, a statement of the case readjudicating these issues has not yet been completed.  As a result, a remand is necessary.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  

Likewise, the Veteran noted disagreement with the severance of service connection in June 2017, after the RO effectuated the severance of service connection for status post refractive surgery with dry eye syndrome.  A SOC has not yet been issued, and so a remand of this issue is also necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a SOC readjudicating the claims of entitlement to service connection for service connection for an acquired psychiatric disorder and severance of service connection for status post refractive surgery with dry eye syndrome.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2. Forward the claims file to an examiner to obtain an opinion as to the etiology of the Veteran's liver disorder.  Note the Board has found that the Veteran has a currently-diagnosed liver disorder for purposes of adjudicating the claim.  Whether to conduct an examination is left to the discretion of the examiner.  Specifically, the examiner should opine as to:

Whether it is at least as likely as not that the Veteran's liver disorder was caused or aggravated by his acne, to include treatment of acne with Accutane.

A complete rationale should be provided for any opinion rendered.  Please consider all lay statements of record.

3. In conjunction with the increased rating claim for the left shoulder, consider the newest shoulder/arm examination report.  Consider whether additional non-range of motion symptomatology is present and warrants one or more additional shoulder ratings.

4.  Finally, readjudicate the claims remaining on appeal.  If any of the benefit sought remain denied, issue a supplemental SOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


